Reasons for allowance




1.	Claims1-10 are allowed.


2.	The following is an examiner’s statement of reasons for allowance:



The closest prior art Yang (2020/0169856)  explains edge controller receives the device service profile. In response to obtaining the device service profile, edge controller may determine routing authorization available to end device based on the device service profile. For example, an IoT device may not be permitted to access and use a far-edged MEC network based on the type of end device, the types of application services used by the IoT device, the tier of subscription pertaining to end device, and/or other information included in the device service profile. According to another example, a user device may be permitted to access and use any MEC network, and perhaps has a priority to access MEC network due to the tier of subscription, the types of application services used by the user device and/or other information included in the device service profile. In this regard, edge controller may determine which network(s) of the multi-tiered networks that end device potentially may access and use based on the device service Shenoy (US 2020/0296029A1) explains actual metrics may not be identical in all situations, a particular link will generally have similar QoE metrics in each direction. Similarly, when sending probe packets over a complex path consisting of multiple links, while the QoE metrics may not exactly be a combination of the links that make up the complex path, taking a combination of the QoE metrics across each link may still provide accurate estimates of the QoE metrics for the path. As such, estimating the QoE metrics for various links between node devices in the manner described by the techniques of this disclosure may greatly reduce the bandwidth and other resources consumed by the node devices in an effort to reliably determine QoE metrics for the entire network SDN controller  may extrapolate these QoE metrics further than simply the reverse direction for the link. In some examples, SDN controller may also estimate QoE metrics for different logical paths, such as virtual private networks (VPNs), between two node devices where a physical link is already being measured. Further, for a complex path consisting of multiple links, SDN controller may estimate QoE metrics for the complex path by taking a combination of the QoE metrics previously measured on the links making up the complex path. ISHII et al(US 20190007236A1) explains terminal side, the IKE authentication/tunnel setup procedure with the first gateway (GW1) is executed. This corresponds to the IKE phases 1 and 2 described above. It may be an IKEv2 authentication tunnel setup. The vEPC  includes an SGW and a PGW. When the setting of the bearer is required, the first gateway (GW1) may function as an MME and transmit a bearer setting request (Create Session Request) to the SGW. In this case, a PGW connected to the packet data network of the connection destination is selected, and a GTP (GPRS (General Packet Radio System) Tunneling Protocol) tunnel is established in the S8 interface between the SGW and the PGW. Finkelstein (US 20170085529A1) explains a Layer Two functionality at a customer premise may be extended into a cloud computing arrangement, Yang et al(US 2020/0169856A1) explains a multi-tiered networks and resource utilization-based provisioning service may improve network resource utilization in a network. For example, the provisioning service may select and cause to be provisioned an application service with minimal network resource usage along with satisfaction of performance metric requirements associated with the application service. Additionally, according to some exemplary scenarios, the use of the end device service profile for selection of a candidate network and network device may allow the provisioning service to provision an application service in a predictive manner and minimize latency. The type, and the arrangement of network devices in environment, as illustrated and described, are exemplary. The number of end devices is also exemplary. A network device, a network element, or a network function (referred to herein simply as a network device) may be implemented according to one or multiple network architectures (e.g., a client device, a server device, a peer device, a proxy device, a cloud device, a virtualized function, and/or another type of network architecture (e.g., Software Defined Networking (SDN), virtual, logical, network slicing, etc.). 
However regarding claim 1 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of:  identifying, via the edge device, one or more parameters from the at least one data packet of user data traffic, wherein the one or more parameters comprises at least one of a user device type, a Uniform Resource Locator (URL) type and an application type; generating, via the edge device, one of a positive and a negative response based on the identified one or more parameters and a corresponding policy associated with each parameter; routing, from the edge device, the user data traffic over an Ethernet over Generic Routing Encapsulation (EoGRE) tunnel to transmit said user data traffic to a network entity, based on the positive response, wherein said routing further provides the requested service to the authenticated user device.  Further regarding claims 8 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of: configured to identify, one or more parameters from the at least one data packet of user data traffic, wherein the one or more parameters comprises at least one of a user device type, a Uniform Resource Locator (URL) type and an application type; a processing unit, configured to: generate, one of a positive and a negative response based on the identified one or more  claims 9 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of:  identify, one or more parameters from the at least one data packet of user data traffic, wherein the one or more parameters comprises at least one of a user device type, a Uniform Resource Locator (URL) type and an application type, generate, one of a positive and a negative response based on the identified one or more parameters and a corresponding policy associated with each parameter, and route, the user data traffic over an Ethernet over Generic Routing Encapsulation (EoGRE) tunnel to transmit said user data traffic to a network entity, based on the positive response; the network entity, configured to provide the requested service to the authenticated user device based on said routing of the user data traffic to the network entity via the Ethernet over GRE (EoGRE) tunnel.  Further regarding claims 10, none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of: identifying, one or more parameters from the at least one data packet of user data traffic, wherein the one or more parameters comprises at least one of a user device type, a Uniform Resource Locator (URL) type and an application type; generating, one of a positive and a negative response based on the identified one or more parameters and a corresponding policy associated with each parameter; and routing, the user data traffic over an Ethernet over Generic Routing Encapsulation (EoGRE) tunnel to transmit said user data traffic to a network entity, based on the positive response, wherein said routing further provides the requested service to the authenticated user device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.